WOODLEY, Presiding Judge.
The offense is the unlawful sale of beer in a dry area; the punishment, a fine of $250.00.
Judgment was rendered on December 7, 1962, and motion for new trial was filed December 14, 1962.
The term of court ended December 15, 1962, at which time the motion for new trial was pending.
The motion for new trial was overruled on December 28, 1962, and notice of appeal was given.
On the same day the bail bond which appears in the transcript was approved and filed.
Art. 755, Vernon’s Ann.C.C.P. provides in part that motion for new trial may be determined in vacation or at a new term of court, and need not be determined during the term at which filed.
An appeal bond signed and filed on the same day notice of appeal is given is not *676sufficient to confer jurisdiction upon the Court of Criminal Appeals, a recognizance on appeal being required if the appellant is not in jail. Art. 830 V.A.C.C.P.; Geisler v. State, 165 Tex.Cr.R. 322, 307 S.W.2d 95; Fuller v. State, 163 Tex.Cr.R. 142, 289 S.W.2d 763.
The appeal is dismissed.